P.3d 501, 507 (2009). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                C.J.
                                        Hardesty


                                                                    '   }-   Q\   Ora
                Parraguirre                                Douglas


                  CL
                Che                                        Saitta


                                                              Pitien
                Gibbons                                    Pickering




                cc:   Hon. Stefany Miley, District Judge
                      Terrence M. Jackson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A